Citation Nr: 1424824	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for migraines, to include as secondary to service-connected disability.

3.  Entitlement to service connection for claimed fatigue, to include as secondary to service-connected disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to April 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In March 2012 the Veteran submitted a written withdrawal of his request for a hearing with the Board.  See 38 C.F.R. § 20.704.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the March 2014 Appellate Brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of service connection for cervical spine disorder and migraines are being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of fatigue during service or for many years thereafter.  

2. The Veteran is not shown to have chronic fatigue that is due to an event or incident of his period of active service or is caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by fatigue due to disease or injury that was incurred in or aggravated by active service or is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In a letter dated in April 2009, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records, VA treatment records, and private medical records have been obtained. 

In connection with the current appeal for chronic fatigue syndrome, the Veteran was not afforded a VA examination with respect to his claim.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5107A(d). 

An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this case, VA was not required to provide an examination because the record does not contain any competent evidence that his claimed condition may be associated with his military service or with a service connected disability.

For the reasons set forth, the Board finds that VA satisfied its obligations pursuant to VCAA.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2013).  Secondary service connection also may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). 

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

In the present case, the Board finds that the preponderance of the evidence reflects a lack of a current fatigue disability.

The Veteran's service treatment records do not show complaints or findings referable to a chronic fatigue syndrome disability.

The Veteran claims that he is no longer sleeping through the night due to his lower back pain.  He states that he sleeps 2-4 hours before waking up in pain and he tosses and turns until he falls asleep again.  

A review of the VA treatment records and private treatment records fail to show that the Veteran has ever been, diagnosed with chronic fatigue.  

Further, during the VA examination conducted in November 2010, the examiner indicated the chiropractic examination in September 2008 noted the Veteran was sleeping better with treatment.  This examination was negative for a diagnosis related to fatigue.

Upon review of the record, at no time during the current appeal has the Veteran been diagnosed with a chronic fatigue syndrome disability.  

In finding that there is no current disability, the Board has considered the Veteran's assertions of having fatigue as a result of his lack of sleep due to his lower back pain. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as being fatigued because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

However, the medical evidence does not show that he suffers from a separately ratable disability manifested by chronic fatigue.  

Here, to the extent that the medical evidence is silent for findings or diagnosis of chronic fatigue, this is far more probative and credible than the Veteran's unsupported lay statements.

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 

Accordingly, the first Shedden element has not been met, and the Veteran's claim of service connection must be denied. 


ORDER

Service connection for claimed fatigue is denied.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with the claims of service connection for migraines and a cervical spine disorder.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

In this case, the record contains credible lay statements from the Veteran that suffers from migraines due to his service-connected disability.  He reports having severe stiffness in his lower back and neck that result in regular headaches. 

There has been no VA examination to determine the nature and likely etiology of the claimed migraines, including as secondary to a service-connected disability.  Thus, the Board finds that an examination is needed.     

Moreover, another VA examination should be performed to determine the nature and likely etiology of the claimed cervical spine disc disease.    

Also, during a November 2010 VA examination, the examiner noted there was evidence that the Veteran had injured his neck prior to service in a diving accident.  The examiner noted that, at the age of 16, the Veteran had reported jumping into a swimming pool from a roof and injuring his neck when his head hit the bottom.    Copies of the treatment records related to this injury should be requested for review.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him provide information concerning treatment rendered to him for the cervical spine injury at the age of 16 prior to service.  Based on his response, the RO should take all indicated action to obtain copies of any outstanding medical records from any identified treatment source.  
  
The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.  

2. The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed cervical spine disorder.  The record should be made available to the examiner for review.  All indicated testing should be performed.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current cervical spine disability was caused or aggravated by the service-connected low back strain disability. 

3. The RO also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed migraines.  The record should be made available to the examiner for review.  All indicated testing should be performed.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current headache disability was caused or aggravated by the service-connected low back strain disability or the claimed cervical spine disc disease. 

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


